DETAILED ACTION
1.	This office action is a response to amendments submitted on 03/18/2022.
2.	Applicant's arguments filed with respect to the claims have been considered but they are not persuasive.
See response to applicants’ arguments at the end of the action.
3. 	Claims 1-20 are presented for examination.
Claim Rejections – 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3, 9-12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable by HALEY et al. (US 20180244507 A1) in view of Anthony et al. (US 20180106105 A1).
In regards to claims 1, 9 and 17, HALEY shows (Figs. 1-4) an integrated winch motor assembly, comprising: 
a winch motor (i.e. 100/130) to let a winch rope out and to pull the winch rope in at a plurality of speeds (pars. 7, 31, 35, 41, 49, 81, 91, i.e. motor assembly 130 to signal control of motor speed and rotation direction of the winch drum);
winch motor power control circuitry (within 130) coupled to the winch motor (pars. 35, 45, 51); 
control circuitry (pars. 56, 80-85) coupled to control the motor power control circuitry, 
a winch suitable for industrial applications has the motor assembly (132) self-centered with a housing (128), comprising at least two parts, configured to protect the winch motor (132), the winch motor control circuitry (motor assembly 130), and the control circuitry from water intrusion (see pars. 4, 6, 59, 48, 82).
	HALEY does not explicitly disclose in response to receiving a first activation signal from a momentary switch, control a first torque of the winch motor to provide a first speed and/or winch load rating for a first electronically timed period of time after receiving the first activation signal, the control circuitry also configured to control a first torque of the winch motor to provide a second speed and/or winch load rating in response to the first period electronically timed of time expiring.
However, Anthony discloses a motor assembly for architectural coverings (such a winch. i.e. architectural covering is with a manual lift cord (sometimes referred to as a pull cord) that may be pulled or released to draw the covering up or down, pars. 3, 47, 52, 67) receiving a first activation signal from a momentary switch (i.e., switches on input device 3622, Fig. 36), control the winch motor to control a first torque and/or winch load rating (implicit as part of control mechanism and as also as torque being current/speed dependent and clearly stated as force applied, i.e. see pars. 65, 102, actuator 400 includes an engagement tab 708 (e.g., a torque feature) extending from first end 700 of actuator 400. Engagement tab 708 is used to transmit torque from control lever 112 (FIG. 2) to actuator 400 and functions as a pivot axis for control lever 112 so that movement of control lever 112 drives rotation of actuator 400 around a rotational axis (e.g., a rotational axis that passes through a pivot axis of control lever 112. Motor controller 2702 controls the direction of rotation of output shaft 104 of motor 102 (e.g., by controlling the direction of current applied to motor 102), the speed of output shaft 104 of motor 102 (e.g., by controlling the voltage applied to motor 102), and/or other operations of motor 102) to provide a first speed for a first period of time after receiving the first activation signal, the control circuitry also configured to control a second torque and/or winch load rating (see torque and rating relation to current and speed settings above, i.e. motor controller 2702 initially activates motor 102 at a first speed and then increases the speed to a second, higher speed over a time period. For example, motor controller 2702 may activate motor 102 at 20% (of full speed) and then increase the speed to 100% (full speed) over 2 seconds. In other examples, other ramp-up speed configurations may be implemented, par. 117) of the winch motor to provide a second speed in response to the first period of time expiring (see Figs. 31-33 and 36, wherein it clearly shows steps of activate the motor at a first speed and the activate the motor at a second speed. Pars. 116 discloses motor controller 2702 initially activates motor 102 at a first speed and then increases the speed to a second, higher speed over a time period. For example, motor controller 2702 may activate motor 102 at 20% (of full speed) and then increase the speed to 100% (full speed) over 2 seconds. Hence, the time of 2 seconds for example is implemented such as to control the speed in a time fashion electronically manner.  See also pars. 108, 117, 119, 150, 153, 157-158 and 161, wherein motor controller 2702 initially activates motor 102 (by means of input switches) at a first speed and then increases the speed to a second, higher speed over a time period. For example, motor controller 2702 may activate motor 102 at 20% (of full speed) and then increase the speed to 100% (full speed) over 2 seconds. In other examples, other ramp-up speed configurations may be implemented).
Thus, given the teaching of Anthony, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of HALEY  to control the outgoing speed of the winch or rope to be changed in a time fashion manner where the speed is different from a first period to a second period, consequently controlling the load to be secured under multiple operations and environments, hence improving the system reliability and protection.
In regards to claims 2, 11 and 18, Anthony further shows and discloses wherein the first speed is slower than the second speed (pars. 116, 149, 152, 157-160, 163, 166, 167 and Figs. 31-33).
In regards to claims 3, 12 and 19, Anthony further shows and discloses wherein the first speed or winch load rating (i.e. current, speed, direction, torque) is repeated for the first period of time in response to receiving a second activation signal (pars. 116, 149, 152, 157-160, 163, 166, 167 and Figs. 31-33).
In regards to claim 10, Anthony further shows and discloses further comprising an energize switch that is required to be pushed before the electronic winch can be operated (pars. 116, 149, 152, 157-160, 163, 166, 167 and Figs. 31-33).

6.	Claims 4-6, 13-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable by HALEY et al. (US 20180244507 A1) in view of Anthony et al. (US 20180106105 A1) and further in view of Kokubo et al. (US 20030128002 A1).
In regards to claims 4-6, 13-15 and 20, Although Anthony implicitly discloses controlling the voltage to control the speed (i.e. Motor controller 2702 controls the direction of rotation of output shaft 104 of motor 102 (e.g., by controlling the direction of current applied to motor 102), the speed of output shaft 104 of motor 102 (e.g., by controlling the voltage applied to motor 102), and/or other operations of motor 102, pars. 102-103), HALEY as modified by Anthony does not explicitly discloses wherein a first voltage is modulated to control the winch motor to provide the first speed winch load rating., wherein the first voltage is pulse width modulated to control the winch motor to provide the first speed, wherein the first voltage is applied to the winch motor to provide the second speed, or winch load rating.
However, Kokubo further discloses wherein a first voltage is modulated to control the winch motor to provide the first speed and/or winch load rating (i.e. current, speed, direction, torque)., wherein the first voltage is pulse width modulated to control the first torque (i.e. current, operation speed, pars. 144, 154) of the winch motor to provide the first speed, wherein the first voltage is applied to the winch motor to provide the second speed and/or winch load rating (i.e. current, speed, direction, torque), (see Figs. 5-7, 9-18 where the PWM signals are generated to control carriage speeds during different times such start position time to final target or until interruption signal). 
Thus, given the teaching of Kokubo, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of HALEY and Anthony to provide PWM schemes and control to change outgoing speed of the winch or rope to be changed in a time fashion manner where the speed is different from a first period to second period, consequently controlling the load to be secured under multiple operations, requirements and environments, hence improving the system reliability and protection.

7.	Claims 7-8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable by HALEY et al. (US 20180244507 A1) in view of Anthony et al. (US 20180106105 A1) in view of Kokubo et al. (US 20030128002 A1) and further in view of YAMAGUCHI et al. (US 20140205340 A1).
In regards to claims 7-8 and 16 HALEY as modified by Anthony and Kokubo does not explicitly discloses wherein the control circuitry also configured to control the winch motor to provide a third speed in response to an indicator that there is no load on the winch motor, in response to an indicator that there is no load on the winch motor, wherein a second voltage is applied to the winch motor to provide the third speed, and further comprising an energize switch that is required to be pushed before the electronic winch can be operated.
However, Kato shows (Fig. 3) in response to an indicator that there is no load on the winch motor (unloaded condition), wherein a second voltage (i.e. current applied) is applied to the winch motor (i.e. motor 9) to provide the third speed (i.e. see motor rotational speed changes from soft  unloaded condition to the loaded detection period) and further comprising an energize switch that is required to be pushed (i.e. trigger 7 is a switch operated by a user) before the electronic winch can be operated.
Thus, given the teaching of Kato, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of HALEY as modified by Anthony and Kokubo to provide a push switch to command energizing the motor in different speeds and to control the speed based on the state of load applied to the motor to ensure the rotational speed of the motor is limited to the predetermined safe rotational speed, consequently improving the system reliability and protection.

Response to Arguments
8.	Applicant's arguments filed 3/18/2022 have been fully considered but they are not persuasive. The examiner believes that the prior arts made of record still read on the added limitations. 
In response to applicant’s argument regarding claim 1 that Anthony fails to disclose activating the motor to a single, first speed for a first electronically timed period of time, as called for by Applicant's claim 1, the examiner respectfully disagrees. 
As seen in Figures 29-33, the steps clearly show to activate the motor at a first speed and the activate the motor at a second speed. Pars. 116 discloses motor controller 2702 initially activates motor 102 at a first speed and then increases the speed to a second, higher speed over a time period. For example, motor controller 2702 may activate motor 102 at 20% (of full speed) and then increase the speed to 100% (full speed) over 2 seconds. Hence, the time of 2 seconds for example is implemented such as to control the speed in a time fashion electronically manner. Moreover, it is clearly disclosed that the gesture includes one or more movements (e.g., a sequence) and/or hold times of the consumer touchpoint. Depending on the gesture (e.g., a sequence and/or hold time of activation of switches 422, 424), motor assembly 100 may perform various operations to move architectural covering 304. For example, when architectural covering 304 is stationary, a user may activate motor assembly 100 to move architectural covering 304 upward (e.g., retract architectural covering 304) by pushing up on a consumer touchpoint, such as lever actuator 114. In some aspects of this disclosure, once activated, motor assembly 100 continues to drive architectural covering 304 upward until one or more other triggers occur, such as a subsequent movement of lever actuator 114 up or down. Thus, a user may push up on lever actuator 114 and release lever actuator 114 and motor 102 continues to move architectural covering 304 upward. Then, the user may push up or pull down on lever actuator 114 to stop motor 102 and, thus, stop architectural covering 304 at the desired position. Likewise, from the stationary position, a user may activate motor assembly 100 to move architectural covering 304 downward by pulling down on lever actuator 114. Once activated, motor 102 may continue to move architectural covering 304 downward until one or more other triggers occur, such as a subsequent movement of lever actuator 114 up or down. Hence, Anthony in facts not only control the motor speeds, directions and position but also provides a time fashion activation control to execute these processes and even threshold time periods, i.e. motor controller 2702 initially activates motor 102 at a first speed and then increases the speed to a second, higher speed over a time period. For example, motor controller 2702 may activate motor 102 at 20% (of full speed) and then increase the speed to 100% (full speed) over 2 seconds. In other examples, other ramp-up speed configurations may be implemented, see pars.   114-115, 117, 123, 126, 128, 131.
In response to applicant’s argument regarding claim 1 that Anthony fails to disclose a single first torque for a first electronically timed period of time (claim 9) and also fails to disclose a single first winch load rating for a first electronically timed period of time, the examiner respectfully disagrees. 
Anthony clearly shows and discloses that switches on input device 3622, Fig. 36, control the winch motor to control a first torque and/or winch load rating, Thus is an implicit behavior as part of control mechanism and as also as torque being current/speed dependent and clearly stated as force applied, i.e. see pars. 65, 102, actuator 400 includes an engagement tab 708 (e.g., a torque feature) extending from first end 700 of actuator 400. Engagement tab 708 is used to transmit torque from control lever 112 (FIG. 2) to actuator 400 and functions as a pivot axis for control lever 112 so that movement of control lever 112 drives rotation of actuator 400 around a rotational axis (e.g., a rotational axis that passes through a pivot axis of control lever 112. Motor controller 2702 controls the direction of rotation of output shaft 104 of motor 102 (e.g., by controlling the direction of current applied to motor 102), the speed of output shaft 104 of motor 102 (e.g., by controlling the voltage applied to motor 102), and/or other operations of motor 102) to provide a first speed for a first period of time after receiving the first activation signal, the control circuitry also configured to control a second torque and/or winch load rating (see torque and rating relation to current and speed settings above, i.e. motor controller 2702 initially activates motor 102 at a first speed and then increases the speed to a second, higher speed over a time period. For example, motor controller 2702 may activate motor 102 at 20% (of full speed) and then increase the speed to 100% (full speed) over 2 seconds. In other examples, other ramp-up speed configurations may be implemented, par. 117) of the winch motor to provide a second speed in response to the first period of time expiring (see Figs. 31-33 and 36, wherein it clearly shows steps of activate the motor at a first speed and the activate the motor at a second speed. Pars. 116 discloses motor controller 2702 initially activates motor 102 at a first speed and then increases the speed to a second, higher speed over a time period. For example, motor controller 2702 may activate motor 102 at 20% (of full speed) and then increase the speed to 100% (full speed) over 2 seconds. Hence, the time of 2 seconds for example is implemented such as to control the speed in a time fashion electronically manner.  See also pars. 108, 117, 119, 150, 153, 157-158 and 161, wherein motor controller 2702 initially activates motor 102 (by means of input switches) at a first speed and then increases the speed to a second, higher speed over a time period. For example, motor controller 2702 may activate motor 102 at 20% (of full speed) and then increase the speed to 100% (full speed) over 2 seconds. In other examples, other ramp-up speed configurations may be implemented).
Hence, the examiner believes that the prior arts on record clearly control the speed in an electronic timed control fashion.
	Finally, the examiner respectfully reminds the applicant that the claims and only the claims form the metes and bounds of the invention. “Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Moreover, limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d, 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)”. (Refer to Manual of Patent Examining Procedure, Eighth Edition Revision 8: July 2010).
The Examiner still considers the prior-art of arts, each clearly having all structures and components as claimed. Thus, all the limitations of the claims will be considered met so long as the device of the prior art meets all structural limitations. The prior art apparatus as identified in the rejected claims are also capable of performing all the claimed intended use and/or desired functional language. Therefore, all the limitations as claimed are still met or anticipated by the arts as pointed out in the previous office actions and in this final office action. It is well settled that anticipation law requires distinction be made between invention described or taught and invention claimed. It does not require that the reference "teach" what subject patent application teaches, it is only necessary that the claim under attack, as construed by the Court, "read on" something disclosed in the reference, i.e., all limitations of the claim are found in reference, or are "fully met" by it. Kalman v. Kimberly Clark Corp., 218 USPQ 781,789 (CAFC 1983). Moreover, the Claims8-19 and 37 are drawn to an apparatus must distinguish from prior art in terms of structure rather than function. In re Danlv, 120 USPQ 528 (CCPA 1959) and MPEP 2114.
The Examiner has full latitude to interpret each claim in the broadest reasonable sense. The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning.
Examiner’s Notes are/if provided with the cited references to prior art to assist the applicant to better understand the nature of the prior art, application of such prior art and, as appropriate, to further indicate other prior art that maybe applied in other office actions. Such comments are entirely consistent with the intent and spirit of compact prosecution. However, and unless otherwise stated, the citations are self-explanatory to one skilled in the art and do not need any further explanation. Moreover, the Examiner’s Notes are not prior art but a link to prior art that one of ordinary skill in the art would find inherently or obviously appropriate. 
Unless otherwise annotated, as aforementioned, Examiner’s statements are to be interpreted in reference to that of one of ordinary skill in the art. Statements made in reference to the condition of the disclosure constitute, on the face of it, the basis and such would be obvious to one of ordinary skill in the art, establishing thereby an inherent or obviousness prima facie case or statement(s).
Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant’s disclosure to further show the general state of the art.
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday (9am to 5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L CARRASQUILLO/
Primary Examiner, Art Unit 2846